Citation Nr: 1636590	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  07-21 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating in excess of 20 percent for right elbow strain with limitation of pronation of right forearm, residuals of right hand and wrist injury on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 
INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1980 to April 1983.

This matter initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington. 

In September 2009, the Veteran testified at a RO hearing.  In August 2010, the Veteran appeared at a hearing before a Veterans Law Judge who has since retired from the Board.  In August 2012, the Board sent the Veteran a letter asking him if he wished to have another Board hearing.  As indicated in the letter, when the Veteran did not respond it was concluded that he does not wish to appear for another hearing.  

In September 2010, the Board denied restoration of a 20 percent rating for service-connected right elbow strain with limitation of pronation of right forearm and denied a rating in excess of 10 percent for right wrist strain with limitation of flexion and deviation.  In a February 2012 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) affirmed the Board's decision as to the restoration claim.  The Court, however, set aside the Board's determination that referral for an extraschedular rating under 38 C.F.R. § 3.321(b) was not warranted and remanded the matter for readjudication.

In a May 2012 Memorandum Decision, the Court withdrew its February 2012 Memorandum Decision and (i) reversed the reduction of disability rating for the right elbow condition, reinstated the disability rating for that condition, and remanded the issue pertaining to reduction for readjudication; (ii) remanded the issue of entitlement to an extraschedular rating; and (iii) affirmed the Board's decision regarding entitlement to a total disability rating based on individual unemployability (TDIU).

In January 2013, June 2013, and November 2014, the Board remanded the issue of entitlement an increased rating on an extraschedular basis, so the case could be referred to VA's Director of Compensation for extraschedular consideration.

In June 2015, the Board dismissed the issue of entitlement to a rating in excess of 20 percent for right elbow strain with limitation of pronation of right forearm, residuals of right hand and wrist injury on an extraschedular basis.  The Board also found that reduction to a 10 percent rating from a 20 percent rating, effective September 1, 2006, was improper; restoration of a 20 percent rating for right elbow strain with limitation of pronation of right forearm, residuals of right hand and wrist injury with an effective date of September 1, 2006, was granted.

The parties moved the Court to vacate the Board's dismissal of the issue of entitlement to a rating in excess of 20 percent for right elbow strain with limitation of pronation of right forearm, residuals of right hand and wrist injury on an extraschedular basis and to remand the matter to the Board for readjudication consistent with the Joint Motion for Remand.  In May 2016, the Court set aside the Board's determination that referral for an extraschedular rating under 38 C.F.R. § 3.321(b) was not warranted and remanded the matter for readjudication.  


FINDING OF FACT

The Veteran's service connected right elbow strain with limitation of pronation of right forearm, residuals of right hand and wrist injury has is commensurate with  marked interference with employment; presenting an exceptional disability picture warranting an extra-schedular evaluation analogous to a 30 percent rating.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for a disability rating of 30 percent disabling, but no higher, on an extra-schedular basis for the service-connected right elbow strain with limitation of pronation of right forearm, residuals of right hand and wrist injury are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5213 (2015); Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in September 2012, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

ANALYSIS 

Service connection has been established for limitation of wrist flexion and deviation, residual of an injury to the right wrist and hand, evaluated at 10 percent disabling and limitation of pronation of the right forearm, residual of an injury to the right wrist and hand, evaluated at 20 percent disabling.  The Veteran appeals the denial of a rating in excess of 20 percent for right elbow strain with limitation of pronation of right forearm, residuals of right hand and wrist injury on an extraschedular basis.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the scheduler ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court addressed at length the extra-schedular provisions of 38 C.F.R. § 3.321 (b).  The Court held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Id.  at 115.

The Court has held that neither the RO nor the Board is permitted to assign an extra-schedular rating in the first instance; rather, the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996)).  The Board may review determinations of the Director of C&P.  Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008).  

The Veteran's right elbow strain with limitation of pronation of right forearm, residuals of right hand and wrist injury is rated under Diagnostic Code 5213.  
Under Diagnostic Code 5213, a limitation of supination of either forearm to 30 degrees or less warrants a 10 percent evaluation.  A limitation of pronation of the forearm of the minor upper extremity warrants a 20 percent evaluation if motion is lost beyond the last quarter of the arc and the hand does not approach full pronation.  A rating of 30 percent is warranted for motion lost beyond the middle arc for the major hand.  38 C.F.R. § 4.71a , Diagnostic Code 5213.

During the September 2005 VA examination, the Veteran reported that he worked building condos and that he had been recently fired from another job because of difficulties with his dominant right hand related to his ability to keep using the tools of his carpentry trade.  Examination disclosed no intrinsic muscle weakness of either forearm or hand.  His wrist range of motion revealed dorsiflexion was 0 to 70 degrees bilaterally without pain, palmar flexion on the right was limited to 50 degrees with pain, ulnar deviation was to 40 degrees with pain on the right and radial deviation 15 degrees with pain on the right.  

There was no instability of the bones of the wrist or forearm and his supination and pronation were complete at 90 degrees each.  The elbow extended completely to 0 and flexed to 145 without pain.  Repetitive motion of his wrist produced fatigue and weakness and his repetitive motion of the grip of his hand produced weakness after five reps.  Full range of motion of pronation and supination of the forearm, motor weakness of finger flexors and pronators in right forearm with repetitive motion and metatarsophalangeal joint number 1 degenerative arthritis was diagnosed.  

In February 2006, Dr. L noted that the Veteran was being evaluated for his right hand/wrist pain and he was unable to work due to this condition at that time.  

A treatment record in February 2006 noted that the Veteran's right hand swelled when working.  Examination revealed there was no fracture or dislocation and/or joint space narrowing.  His marked abnormality was over the distal first metacarpal and there was a bony protuberance in the region which was most likely an exostosis.  

During the December 2008 VA examination, the Veteran reported right wrist pain, weakness, stiffness, swelling, locking and lack of endurance.  The right wrist showed no signs of edema, effusion, weakness, tenderness, redness, heat and/or guarding of movement.  There was also no subluxation.  The range of motion of the right wrist revealed dorsiflexion of 60 degrees with pain, palmar flexion of 42 degrees with pain at 30 degrees, radial deviation of 20 degrees and ulnar deviation of 30 degrees with pain.  The joint function was not additionally limited by pain, 
fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

The VA examiner noted that the effect of the Veteran's condition on his usual occupation was pain with doing carpentry work.  It was noted that he had trouble holding a job due to his wrist problem and that he was going to school so that he could teach carpentry.  

During the January 2010 VA examination, the Veteran reported right wrist stiffness, swelling, lack of endurance, locking, fatigability, deformity and pain.  Examination of the right elbow revealed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, misalignment, drainage, guarding, or subluxation.  Range of motion testing of the right elbow revealed 145 degrees of flexion, 60 degrees of supination with pain and 80 degrees of pronation.  Range of motion testing of the right wrist revealed 50 degrees of dorsiflexion.  It was noted that the Veteran was able to tie his shoe laces, fasten buttons, and pick up and tear a piece of paper without difficulty.  Full motion of the right thumb and all fingers of the right hand were found on examination.  

Strength of the right hand was slightly reduced; however, dexterity of the right hand was normal.  The Veteran reported that he never was hospitalized nor had any surgery for this condition.  He also stated that his condition in the past 12 months has not resulted in any incapacitation.  The effect of the condition on the his usual occupation, however, was that it required task shifting.  It was also noted that a flare in wrist pain made working with his hands difficult.  

At the August 2010 hearing, the Veteran indicated that he could obtain only periods of temporary employment, to the extent that the employer had work he could perform without lifting heavy sheets of steel.  He also testified that he was obtaining additional education so that he could teach carpentry rather than attempting to work as a carpenter.

During the November 2013 VA examination, mild limitation of motion of the right wrist due to pain was noted.  Range of motion testing of the right wrist revealed dorsiflexion of 30 degrees with pain, and palmar flexion was measured at 20 degrees with pain.  Forearm supination and pronation were reportedly equal and full in both forearms.  Right hand grip strength was measured at 4/5.  The Veteran reported the regular use of a wrist brace.  X-rays revealed mild osteoarthritis of the MCP joint and examination of the arm revealed volar subluxation of the right metacarpal joint, which was determined to be the cause of the pain.  X-rays of the right wrist and elbow were reported as normal.  The VA examiner reviewed the January 2010 examination report and CAPRI records from 2009 through 2013 and  stated that the Veteran is able to work as a carpenter but that work is "hampered" by his disability in his dominant right hand.

The Veteran has been assigned a 20 percent rating based on limitation of pronation of the right forearm under Diagnostic Code 5213.  In this matter, in April 2013 the Director of C and P denied entitlement to an extra schedular evaluation rating in excess of 10 percent for right elbow strain with limitation of pronation of right forearm, residuals of the right hand and wrist injury.  It was found that there was no evidence of an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization.  

In a memorandum in December 2014, the Director of Compensation and Pension again concluded that no unusual or exceptional disability pattern has been demonstrated that would render application of the regular rating criteria as impractical.  It was determined that the evidentiary record does not demonstrate that the symptomatology consistently associated with the service-connected right upper extremity disabilities is not wholly contemplated by the criteria utilized to assign the current and past evaluations.

The Board notes, however, the Veteran is right hand dominant and is service connected for a right hand disability.  He has presented testimony that he has difficulties performing his job duties as a carpenter.  The record reflects that the Veteran's use of common tools of carpentry, such as a hammer, results in swelling and locking up of the wrist and that he must use his body weight rather than the natural strength of the arm and wrist to pull a nail or exert force in common construction tasks.  He further reports an inability to grasp objects tightly and difficulty carrying heavy objects.  The Veteran has reported that he has lost employment on at least two occasions as a result of the limitations imposed by his right hand and forearm.  He has also testified that he could obtain only periods of temporary employment, to the extent that the employer had work he could perform without lifting heavy sheets of steel.  The Board concludes that the limitations caused by his right hand disability causes marked interference with employment. 

In light of the VA examinations, private treatment records and the Veteran statements, and resolving all reasonable doubt in favor of the Veteran, the Board finds that his right arm disability presents an exceptional or unusual disability picture that is not contemplated by the schedular criteria.  As such, a 30 percent disability rating is warranted on an extra-schedular basis, as the disability is considered as analogous to motion lost beyond the middle arc for the dominant hand.  38 C.F.R. § 3.321 (b)(1) (2014).  A 40 percent rating on an extra-schedular basis, however, is not warranted because the objective evidence of record, while indicating the Veteran's right arm disability significantly interferes with his employment, does not objectively show loss of bone.  Accordingly, the Board finds that a 30 percent evaluation, and no more, on an extra-schedular basis, is granted.  






ORDER

An extra-schedular evaluation of 30 percent for right elbow strain with limitation of pronation of right forearm, residuals of right hand and wrist injury on an extraschedular basis is granted.  The appeal is allowed to this extent subject to the law and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


